UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10924 CLAYTON WILLIAMS ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 75-2396863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Six Desta Drive - Suite 6500 Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No There were 12,153,536 shares of Common Stock, $.10 par value, of the registrant outstanding as of November4, 2010. CLAYTON WILLIAMS ENERGY, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 5 Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2010 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risks 38 Item 4. Controls and Procedures 40 PART II.OTHER INFORMATION Item 1A. Risk Factors 41 Item 6. Exhibits 41 Signatures 42 2 PART I.FINANCIAL INFORMATION Item 1 -Financial Statements CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest and other, net Affiliates Inventory Deferred income taxes Fair value of derivatives - Assets held for sale Prepaids and other PROPERTY AND EQUIPMENT Oil and gas properties, successful efforts method Natural gas gathering and processing systems Contract drilling equipment Other Less accumulated depreciation, depletion and amortization ) ) Property and equipment, net OTHER ASSETS Debt issue costs, net Fair value of derivatives Other $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable: Trade $ $ Oil and gas sales Affiliates Fair value of derivatives - Accrued liabilities and other NON-CURRENT LIABILITIES Long-term debt Deferred income taxes Other COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, par value $.10 per share, authorized – 3,000,000 shares; none issued - - Common stock, par value $.10 per share, authorized – 30,000,000 shares; issued and outstanding – 12,145,536 shares in 2010 and 2009 Additional paid-in capital Retained earnings $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share) Three Months Ended Nine Months Ended September 30, September 30, REVENUES Oil and gas sales $ Natural gas services Drilling rig services - - - Gain on sales of assets Total revenues COSTS AND EXPENSES Production Exploration: Abandonments and impairments Seismic and other Natural gas services Drilling rig services Depreciation, depletion and amortization Impairment of property and equipment - Accretion of abandonment obligations General and administrative Loss on sales of assets and impairment of inventory 80 Total costs and expenses Operating income (loss) ) ) OTHER INCOME (EXPENSE) Interest expense ) Gain (loss) on derivatives ) ) Other ) Total other income (expense) Income (loss) before income taxes ) ) Income tax (expense) benefit ) ) NET INCOME (LOSS) ) ) Less income attributable to noncontrolling interest, net of tax - - - ) NET INCOME (LOSS) attributable to Clayton Williams Energy, Inc. $ $ ) $ $ ) Net income (loss) per common shareattributable to Clayton Williams Energy, Inc. stockholders: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) (In thousands) Common Stock Additional No. of Par Paid-In Retained Shares Value Capital Earnings BALANCE, December 31, 2009 $ $ $ Net income - - - BALANCE, September 30, 2010 $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation, depletion and amortization Impairment of property and equipment Exploration costs (Gain) loss on sales of assets and impairment of inventory, net ) Deferred income tax expense (benefit) ) Non-cash employee compensation Unrealized (gain) loss on derivatives ) Amortization of debt issue costs Accretion of abandonment obligations Changes in operating working capital: Accounts receivable Accounts payable ) Other ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to property and equipment ) ) Proceeds from sales of assets Change in equipment inventory ) ) Other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt - Repayments of long-term debt ) ) Proceeds from exercise of stock options - Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid for interest, net of amounts capitalized $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (Unaudited) 1. Nature of Operations Clayton Williams Energy, Inc. (a Delaware corporation),is an independent oil and gas company engaged in the exploration for and development and production of oil and natural gas primarily in its core areas in Texas, Louisiana and New Mexico.Unless the context otherwise requires, references to “CWEI” mean Clayton Williams Energy, Inc., the parent company, and references to the “Company”, “we”, “us” or “our” mean Clayton Williams Energy, Inc. and its consolidated subsidiaries.Approximately 26% of the Company’s outstanding common stock is beneficially owned by Clayton W. Williams, Jr. (“Mr.Williams”), Chairman of the Board and Chief Executive Officer of the Company, and approximately 25% is owned by a partnership in which Mr.Williams’ adult children are limited partners. Substantially all of our oil and gas production is sold under short-term contracts which are market-sensitive.Accordingly, our results of operations and capital resources are highly dependent upon prevailing market prices of, and demand for, oil and natural gas.These commodity prices are subject to wide fluctuations and market uncertainties due to a variety of factors that are beyond our control.These factors include the level of global demand for petroleum products, foreign supply of oil and gas, the establishment of and compliance with production quotas by oil exporting countries, trading activities in commodities futures markets, the strength of the U.S. dollar, weather conditions, the price and availability of alternative fuels, and overall economic conditions, both foreign and domestic. 2. Presentation The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ materially from those estimates. The consolidated financial statements include the accounts of CWEI and its wholly-owned subsidiaries.We also account for our undivided interests in oil and gas limited partnerships using the proportionate consolidation method.Under this method, we consolidate our proportionate share of assets, liabilities, revenues and expenses of these limited partnerships.Less than 5% of our consolidated total assets and total revenues are derived from oil and gas limited partnerships.All significant intercompany transactions and balances associated with the consolidated operations have been eliminated. In the opinion of management, our unaudited consolidated financial statements as of September 30, 2010 and for the interim periods ended September 30, 2010 and 2009 include all adjustments that are necessary for a fair presentation in accordance with GAAP.These interim results are not necessarily indicative of the results to be expected for the year ending December31, 2010. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Form 10-K for the year ended December31, 2009. 8 Adopted Accounting Pronouncement In June2009, the FASB issued accounting guidance on the consolidation of variable interest entities (“VIEs”). This new guidance revises previous guidance by replacing the quantitative-based risks and rewards calculation for determining which enterprise, if any, has a controlling financial interest in a VIE with a qualitative approach focused on identifying which enterprise has both the power to direct the activities of the VIE that most significantly impacts the entity’s economic performance and has the obligation to absorb losses or the right to receive benefits that could be significant to the entity.In addition, this guidance requires reconsideration of whether an entity is a VIE when any changes in facts and circumstances occur such that the holders of the equity investment at risk, as a group, lose the power from voting rights or similar rights of those investments to direct the activities of the entity that most significantly impact the entity’s economic performance.It also requires ongoing assessments of whether an enterprise is the primary beneficiary of a VIE and additional disclosures about an enterprise’s involvement in variable interest entities. This guidance is effective for fiscal years beginning after November15, 2009.Our adoption of the new guidance during the first quarter of 2010 did not have a material effect on our consolidated financial statements. 3. Long-Term Debt Long-term debt consists of the following: September 30, December 31, (In thousands) 7¾% Senior Notes due 2013 $ $ Secured bank credit facility, due May 2012 $ $ 7¾% Senior Notes due 2013 In July 2005, we issued $225million of aggregate principal amount of 7¾% Senior Notes due 2013 (“Senior Notes”).The Senior Notes were issued at face value and bear interest at 7¾% per year, payable semi-annually on February 1 and August 1 of each year. We may redeem some or all of the Senior Notes at redemption prices (expressed as percentages of principal amount) equal to 101.938% for the twelve-month period beginning on August 1, 2010, and 100% beginning on August 1, 2011 or for any period thereafter, in each case plus accrued and unpaid interest. The Indenture governing the Senior Notes contains covenants that restrict our ability to:(1)borrow money; (2)issue redeemable or preferred stock; (3)pay distributions or dividends; (4)make investments; (5)create liens without securing the Senior Notes; (6)enter into agreements that restrict dividends from subsidiaries; (7)sell certain assets or merge with or into other companies; (8)enter into transactions with affiliates; (9)guarantee indebtedness; and (10)enter into new lines of business.One such covenant provides that we may only incur indebtedness if the ratio of consolidated EBITDAX to consolidated interest expense (as these terms are defined in the Indenture) exceeds 2.5 to 1 for the four most recently completed fiscal quarters.However, this restriction does not prevent us from borrowing funds under the revolving credit facility provided that our outstanding balance on the facility does not exceed the greater of $150 million and 30% of Adjusted Consolidated Net Tangible Assets (as defined in the Indenture).These covenants are subject to a number of important exceptions and qualifications as described in the Indenture.We were in compliance with these covenants at September 30, 2010. 9 Secured Bank Credit Facility We have a revolving credit facility with a syndicate of banks based on a borrowing base determined by the banks.The borrowing base, which is based, in part, on the discounted present value of future net revenues from oil and gas production, is redetermined by the banks semi-annually in May and November. We or the banks may also request an unscheduled borrowing base redetermination at other times during the year.If, at any time, the borrowing base is less than the amount of outstanding credit exposure under the revolving credit facility, we will be required to (1) pledge additional collateral, (2) prepay the principal amount of the loans in an amount sufficient to eliminate the excess, or (3) prepay the excess in six equal monthly installments.In April 2010, the borrowing base was increased by the banks from $250 million to $300 million.After allowing for an outstanding letter of credit totaling $25,000, we had $140million available under the credit facility at September 30, 2010. The revolving credit facility is collateralized by substantially all of our assets, including at least 80% of the adjusted engineered value (as defined in the revolving credit facility) of our oil and gas interests evaluated in determining the borrowing base.The obligations under the revolving credit facility are guaranteed by each of CWEI’s material domestic subsidiaries. At our election, interest under the revolving credit facility is determined by reference to (1)LIBOR plus an applicable margin between 2% and 3% per annum or (2)the greatest of (A)the prime rate, (B)the federal funds rate plus .5% or (C)one-month LIBOR plus 1% plus, in any of (A), (B) or (C), an applicable margin between 1.125% and 2.125% per annum.We also pay a commitment fee on the unused portion of the revolving credit facility equal to .5%.Interest and fees are payable quarterly, except that interest on LIBOR-based tranches are due at maturity of each tranche but no less frequently than quarterly.The effective annual interest rate on borrowings under the revolving credit facility, excluding bank fees and amortization of debt issue costs, for the nine months ended September 30, 2010 was 3%. The revolving credit facility contains financial covenants that are computed quarterly.One financial covenant requires us to maintain a ratio of consolidated current assets to consolidated current liabilities of at least 1 to 1.Another financial covenant prohibits the ratio of our consolidated funded indebtedness to consolidated EBITDAX (determined as of the end of each fiscal quarter for the then most-recently ended four fiscal quarters) from being greater than 3.5 to 1 for any fiscal quarter ending on or prior to December31, 2010, 3.25 to 1 for any fiscal quarter ending on or after March31, 2011 through December31, 2011, and 3 to 1 for any fiscal quarter thereafter.The computations of current assets, current liabilities, EBITDAX and indebtedness are defined in the revolving credit facility.We were in compliance with all financial and non-financial covenants at September 30, 2010. 4. Other Non-Current Liabilities Other non-current liabilities consist of the following: September 30, December 31, (In thousands) Abandonment obligations $ $ Other $ $ Changes in abandonment obligations for the nine months ended September 30, 2010 and 2009 are as follows: Nine Months Ended September 30, (In thousands) Beginning of period $ $ Additional abandonment obligations from new properties Sales or abandonments of properties ) ) Revisions of previous estimates ) Accretion expense End of period $ $ 10 5. Compensation Plans Stock-Based Compensation We presently have options outstanding under a stock option plan for independent directors covering 24,000 shares of common stock.As of September 30, 2010, the options had a weighted average exercise price of $26.66 per share (ranging from $12.14 per share to $41.74 per share), a weighted average remaining contractual term of 3.8 years, and an aggregate intrinsic value of $574,320 (based on a market price at September 30, 2010 of $50.59 per share).No options were granted during the nine months ended September 30, 2010 or 2009, and options to purchase 27,638 shares of common stock were exercised during the nine months ended September 30, 2009 (intrinsic value - $541,772). Non-Equity Award Plans The Compensation Committee of the Board of Directors has adopted an after-payout (“APO”) Incentive Plan for officers, key employees and consultants who promote our drilling and acquisition programs.The Compensation Committee’s objective in adopting this plan is to further align the interests of the participants with ours by granting the participants an APO interest in the production developed, directly or indirectly, by the participants.The plan generally provides for the creation of a series of partnerships or participation arrangements, which are treated as partnerships for tax purposes (“APO Partnerships”), between us and the participants, to which we contribute a portion of our economic interest in wells drilled or acquired within certain areas.Generally, we pay all costs to acquire, drill and produce applicable wells and receive all revenues until we have recovered all of our costs, plus interest (“payout”).At payout, the participants receive 99% to 100% of all subsequent revenues and pay 99% to 100% of all subsequent expenses attributable to the APO Partnerships.Between 5% and 7.5% of our economic interests in specified wells drilled or acquired by us subsequent to October 2002 are subject to the APO Incentive Plan.We record our allocable share of the assets, liabilities, revenues, expenses and oil and gas reserves of these APO Partnerships in our consolidated financial statements.Participants in the APO Incentive Plan are immediately vested in all future amounts payable under the plan. The Compensation Committee has also authorized the formation of the APO Reward Plan which offers eligible officers, key employees and consultants the opportunity to receive bonus payments that are based on certain profits derived from a portion of our working interest in specified areas where we are conducting drilling and production enhancement operations.The wells subject to an APO Reward Plan are not included in the APO Incentive Plan.Likewise, wells included in the APO Incentive Plan are not included in the APO Reward Plan.Although conceptually similar to the APO Incentive Plan, the APO Reward Plan is a compensatory bonus plan through which we pay participants a bonus equal to a portion of the APO cash flows received by us from our working interest in wells in a specified area.Unlike the APO Incentive Plan, however, participants in the APO Reward Plan are not immediately vested in all future amounts payable under the plan.To date, we have granted awards under the APO Reward Plan in seven specified areas, each of which established a quarterly bonus amount equal to 7% of the APO cash flow from wells drilled or recompleted in the respective areas after the effective date set forth in each plan, which dates range from January 1, 2007 to August 9, 2010.Under these seven awards, 100% of the quarterly bonus amount is payable on a current basis to the participants, and the full vesting dates for future amounts payable under the plan for one award is November 4, 2011, three awards are August 9, 2012, and three awards are May 5, 2013. In January 2007, we granted awards under the Southwest Royalties Reward Plan (the “SWR Reward Plan”), a one-time incentive plan which established a quarterly bonus amount for participants equal to the after-payout cash flow from a 22.5% working interest in one well.Under the plan, two-thirds of the quarterly bonus amount is payable to the participants until the full vesting date of October 25, 2011.After the full vesting date, the deferred portion of the quarterly bonus amount, with interest at 4.83% per year, as well as 100% of all subsequent quarterly bonus amounts, are payable to participants. To continue as a participant in the APO Reward Plan or the SWR Reward Plan, participants must remain in the employment or service of the Company through the full vesting date established for each plan.The full vesting date may be accelerated in the event of a change of control or sale transaction, as defined in the plan documents. 11 We recognize compensation expense related to the APO Partnerships based on the estimated fair value of the economic interests conveyed to the participants, based upon Level 3 inputs.Estimated compensation expense applicable to the APO Reward Plan and SWR Reward Plan is recognized over the vesting periods, which range from two years to five years.We recorded compensation expense of $8.1 million for the nine months ended September 30, 2010 and $2.3 million for the nine months ended September 30, 2009 in connection with all non-equity award plans. 6. Derivatives Commodity Derivatives From time to time, we utilize commodity derivatives in the form of swap contracts to attempt to optimize the price received for our oil and gas production.Under swap contracts, we receive a fixed price for the respective commodity and pay a floating market price as defined in each contract (generally NYMEX futures prices), resulting in a net amount due to or from the counterparty.Commodity derivatives are settled monthly as the contract production periods mature. The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to September 30, 2010.The settlement prices of commodity derivatives are based on NYMEX futures prices. Swaps: Oil Gas Bbls Price MMBtu (a) Price Production Period: 4thQuarter 2010 $ - $
